DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

June 24, 2020

FROM:

Calder Lynch, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: Updated 2020 SSI and Spousal Impoverishment Standards
This CMCS informational bulletin is to provide an update on the 2020 Supplemental Security
Income (SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted annually in accordance with
changes in the SSI federal benefit rate (FBR) and the Consumer Price Index (CPI). These include
some of the standards described in section 1924 of the Social Security Act (the Act), which
describes the financial eligibility rules (the “spousal impoverishment rules”) that apply when
married individuals seek coverage of certain long-term services and supports.
While some of the spousal impoverishment standards, such as the maximum community spouse
income maintenance allowance and community spouse minimum and maximum resource
allowances, are adjusted each January, section 1924 of the Act directs that the community
spouse’s minimum monthly maintenance needs allowance (MMMNA) be adjusted, in
accordance with changes to the federal poverty level, effective July 1st of each year.
Additionally, as the community spouse’s monthly housing allowance (which is the basis for
determining if the community spouse may have an excess shelter allowance) is calculated based
on a percentage of the MMMNA, the housing allowance is adjusted each July 1st as well.
Included with this informational bulletin is the revised 2020 SSI and Spousal Impoverishment
Standards chart that displays the updated MMMNA and Community Spouse Monthly Housing
Allowances. These standards are also available on Medicaid.gov at
https://www.medicaid.gov/medicaid/eligibility/spousal-impoverishment/index.html.
Please update your standards in accordance with this information.
If you have any questions or need additional information, please contact Gene Coffey at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

2020
SSI and Spousal Impoverishment Standards
Effective 1-1-20

Supplemental Security Income (SSI)
SSI Federal Benefit
Benefit Rate (FBR)
Individual
Couple

SSI
Resource
Standard

783.00
1,175.00

2,000.00
3,000.00

Income Cap
Limit (300%)
2,349.00
N/A

Substantial Gainful Activity (SGA) Limit:

1,260.00 (Blind SGA:
2,110.00)

CPI Increase for 2020:
CPI Increase, Since September 1988:

1.7%
114.4%

Spousal Impoverishment
Minimum Monthly Maintenance Needs Allowance (MMMNA):
(Effective 7-1-20)

Maximum Monthly Maintenance Needs Allowance:

3,216.00

Community Spouse Monthly Housing Allowance:

646.50
808.13
743.63

Community Spouse Resources:
Minimum Resource Standard:
Maximum Resource Standard

25,728.00
128,640.00

Home Equity Limits:
Minimum:
Maximum:

Unearned Income
Break Even Point

1,651.00
2,435.00

803.00
1,195.00

Effective 1-1-20 Unless Otherwise Notes

2,155.00
2,693.75
2,478.75

(Effective 7-1-20)

Earned Income
Break Even Point

595,000.00
893,000.00

All States (Except Alaska and Hawaii)
Alaska
Hawaii

All States (Except Alaska and Hawaii)
Alaska
Hawaii

